Patterson, J.:
The application of the petitioner in this matter for a writ of mandamus was denied at the Special Term, and from the order entered upon such denial this appeal is taken.
The petitioner, a veteran of the Union army in the late Civil war, was on the 6th day of December, 1898, appointed an assistant sergeant-at-arms of the council of the city of New Fork, pursuant to section 27 of the Greater New York charter (Laws of 1897, chap. 378). At the time of his appointment the municipal assembly consisted of the council and the board of aldermen (§ 17). *463By an amendment of the Greater Rew York charter, passed in the year 1901 (Laws of 1901, chap. 466) the legislative power of the city of Rew York became vested in the board of aider-men of the city of Rew York, the council being thus abolished, and all the powers exercised and performed by the municipal assembly were devolved upon the board of aldermen. Among other things, it is within the power of the board of aldermen to appoint a sergeant-at-arms and assistants. The petitioner, being a veteran of the Civil war, and having been an assistant sergeant-at. arms of the council of the city of Rew York, claims that, upon the abolition of that body, he was entitled to be transferred to a similar position in the board of aldermen of the city of Rew York, and that claim is made under section 21 of chapter 370 of the Laws of 1899. Such a contention would receive recognition and the petitioner would be entitled to appointment as assistant sergeant-at-arms of the board of aldermen were it not for that provision of section 21 of chapter 370 of the Laws of 1899 which expressly states that “ Rothing in this section shall be construed to apply to the position of private secretary or deputy of any official or department or to any other person holding a strictly confidential relation to the appointing officer.”
The papers before the court on this motion disclose the fact that the sergeant-at-arms and assistants are confidential employees or appointees. That persons holding such positions bear confidential relations to the bodies with which they are connected is a matter of common information. The municipal civil service commission of the city of Rew York has placed sergeants-at-arms in the noncompetitive list, ranking those positions as confidential, and while that is not conclusive of the subject, yet it furnishes the interpretation put upon the law by those authorized and required by the law to make the distinctions and classifications of those seeking appointment to office under the municipal government of the city of Rew Y ork.
For the reason that the position is a confidential one, the order appealed from should be affirmed, with costs.
Van Brunt, P. J., and McLaughlin, J., concurred; Laughlin, J., dissented.